Title: To George Washington from Brigadier General Alexander McDougall, 27 April 1777
From: McDougall, Alexander
To: Washington, George

 

Sir
Peeks Kill [N.Y.] 27th April 1777.

Since my last the Enemys Ships remain anchored from Dob’s Ferry to Philip’s, the wind haveing been against them; and very precarious Since they came there. Their Number, by the best intelligence, received this morning is Twelve Large, Square riged Vessels, and a Number of Tenders; the wind is Still against them. The inclosed Letters will communicate to you disstressing and Shameful intelligence. It has been confirmed from another Quarter; but none later from Danburry than Col. Huntingsons. I have not been able to learn that one Musket has been discharged against the Enemy, or any other opposition given than the taking up of one Bridge. I have Sent off three good riders for intelligence; and Shall advise you of the result. If the Enemy should be Embolden by their Success, at Danburry to proceed [to] Frederics burgh and from thence to Fish Kills, my Posit⟨ion⟩ is very dangerours. I shall be obliged to change it: and make the best use I can of my force. The Shipping being So near me; and the wa⟨nt⟩ of meat for many of the Troops for two days, prevent my moving on Conjecture. The Former is the fault of those, who furnish provission and who have been wrote to, many days to supply this post. Some However is expected Hourly. As I have had no advice of Ships passing to the Eastward from Newyork, and the winds haveg been for Some time in that Quarter, I suspect the Troops of the Enemy, who landed at Campo to be from Rhode Island. The most irreparable loss we Shall Suffer from them, is 1690 Tents removed to Danburry from Fish Kill. Since I wrote the preceeding, I am informed the Ships which carried the Troops to Campo, came from New-York. Time will only permit me to add that I am your Excellency’s very Hble Servant

Alexr McDougall

